Citation Nr: 0817642	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for a seizure disorder from August 15, 2003 to 
December 22, 2003, in excess of 20 percent from December 23, 
2003 to July 15, 2006, and in excess of 10 percent on and 
after July 16, 2006.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Cleveland, Ohio.

In the July 2006 Statement of the Case (SOC), the RO 
increased the rating for the service-connected seizure 
disorder to 40 percent disabling, effective from August 15, 
2003, 20 percent disabling, effective from December 2003, and 
10 percent disabling, effective from July 2006.  As that 
award was not a complete grant of benefits, the issue 
remained in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In April 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The extraschedular aspect of the veteran's seizure disorder 
claim and his TDIU claim are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From August 15, 2003, to July 9, 2007, the evidence shows 
that veteran's seizure disorder was manifested by no more 
than an average of at least one major seizure in four months 
over the last year or nine or ten minor seizures per week.

2.  Since July 9, 2007, the evidence reveals that the 
veteran's seizure disorder was manifested by no more than an 
average of at least one major seizure in three months over 
the last year or ten or more minor seizures weekly.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent disabling 
rating for the period of August 15, 2003 to prior to July 9, 
2007 and an 80 percent disabling rating for the period 
beginning July 9, 2007 for the service-connected seizure 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.12, 4.20, 4.27, 4.121, 
4.122, 4.124a including Diagnostic Code 8910 and 8911 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September 2005 to October 2006.  The veteran 
submitted private treatment records form St. Elizabeth's 
Health Center dated February 2003 to January 2007; inmate 
health care at Ohio Department of Rehabilitation and 
Correction dated September 2005 to August 2006; Forum Health 
(including Beeghly Medical Park and Northside Medical Center) 
dated November 2004 to July 2007; Ohio State University 
Medical Center dated February 2006, and the report of his 
TDRL examination dated in September 2006.  He testified at an 
April 2008 hearing and was afforded VA medical examinations 
in June 2005 and January 2007.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating for Seizure Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service- connected disorder.  38 
U.S.C.A. § 1155.  Evaluation of a disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  If an unlisted condition is 
encountered, it is rated under a closely related disease or 
injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Initially, the Board notes that the veteran was granted 
service connection for a seizure disorder at 10 percent 
disabling, effective August 15, 2005, by a December 2005 
rating decision.  The veteran appealed the initial rating 
decision.  In July 2006, the Board granted an initial 40 
percent evaluation for seizure disorder from August 15, 2003 
to December 22, 2003, in excess of 20 percent from December 
23, 2003 to July 15, 2006, and in excess of 10 percent on and 
after July 16, 2006.  The veteran's seizure disorder is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8911.

Diagnostic Code 8910 provides that grand mal epilepsy is 
rated under the general rating formula for major seizures.  
Diagnostic Code 8911 provides that petit mal epilepsy is 
rated under the general rating formula for minor seizures.  
Note (1) to Diagnostic Code 8911 provides that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) provides that a 
minor seizure consists of a brief interruption in 
consciousness or conscious  control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that a confirmed diagnosis of epilepsy with 
a history of seizures is rated 10 percent disabling.  
Epilepsy with at least 1 major seizure in the last 2 years; 
or at least 2 minor seizures in the last 6 months is rated 20 
percent disabling.  Epilepsy with at least 1 major seizure in 
the last 6 months or 2 in the last year; or averaging at 
least 5 to 8 minor seizures weekly, is rated 40 percent 
disabling.  Epilepsy averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor seizures per week, 
is rated 60 percent disabling.  Epilepsy averaging at least 1 
major seizure in 3 months over the last year; or more than 10 
minor seizures weekly, is rated 80 percent disabling.  
Epilepsy averaging at least 1 major seizure per month over 
the last year is rated 100 percent disabling.

Note (1) to the General Rating Formula for Major and Minor 
Epileptic Seizures provides that, when continuous medication 
is shown necessary for the control of epilepsy, the minimum 
rating will be 10 percent.  This rating will not be combined 
with any other rating for epilepsy.  Note (2) provides that, 
in the presence of major and minor seizures, the 
predominating type of epilepsy is to be rated.  Note (3) 
provides that there will be no distinction between diurnal 
and nocturnal major seizures.  38 C.F.R. § 4.124a.

The regulation provides the following guidance regarding 
epilepsy and unemployability:  (1) Rating specialists must 
bear in mind that the epileptic, although his or her seizures 
are controlled, may find employment and rehabilitation 
difficult of attainment due to employer reluctance to the 
hiring of the epileptic.  (2) Where a case is encountered 
with a definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in his or her inability to 
obtain employment.  (3) The assent of the claimant should 
first be obtained for permission to conduct this economic and 
social survey. The purpose of this survey is to secure all 
the relevant facts and data necessary to permit of a true 
judgment as to the reason for his or her unemployment and 
should include information as to: (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places of 
employment and reasons for termination; (d) Wages received; 
(e) Number of seizures.  (4) Upon completion of this survey 
and current examination, the case should have rating board 
consideration.  Where in the judgment of the rating board the 
veteran's unemployability is due to epilepsy and jurisdiction 
is not vested in that body by reason of schedular 
evaluations, the case should be submitted to the Director, 
Compensation and Pension Service.  
38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.121, to warrant a rating the seizures 
must be witnessed or verified sometime by a physician.  The 
fact that the veteran suffers from seizures has been verified 
by physicians.  However, 38 C.F.R. § 4.121 also states that 
"[a]s to frequency, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  The frequency of seizures 
should be ascertained under the ordinary conditions of life 
(while not hospitalized)."

In June 2003, July 2004, and August 2004, the veteran was 
treated at the St. Elizabeth's Health Center Emergency Room 
in Ohio for seizures.

In June 2005, the veteran was afforded VA Compensation and 
Pension (C&P) neurological examination.  The veteran reported 
that he developed a seizure disorder while in the military.  
He stated that he first had a seizure while undergoing dental 
treatment at Sewell's Point Dental Clinic on Norfolk Naval 
Base.  He indicated that he had another seizure two weeks 
later, while at home, where he lost consciousness, hit his 
head, and bit his tongue.  He was subsequently prescribed 
dilantin and was assigned a nonship billet.  The veteran 
reported that his third seizure occurred while he was moving 
to a new residence in Norfolk, Virginia, in June 2002.  He 
stated that the fourth and fifth seizures occurred in 
Columbus, Ohio, while on leave.  He indicated that he was, 
thereafter, separated from service by way of a Medical Board 
action.  The veteran reported continuing to have seizures 
without loss of consciousness since.  After examination, the 
veteran was diagnosed with complex partial seizure disorder.

In November 2004 the veteran was treated for seizures at 
Northside Medical Center.  The seizures were described as 
tonic-clonic and moderate. In March and April 2005 he was 
treated at Beeghly Medical Park Emergency Services for 
seizures.  The seizure in April 2005 was described as severe; 
however, a Computerized Axial Tomography (CAT) scan of the 
veteran's head was normal.  In July 2005, the veteran 
underwent a Magnetic Resonance Imaging (MRI) of the head at 
the VA medical center in Cleveland, Ohio, which yielded 
normal results.

In September 2005 the veteran was treated for seizures by the 
Ohio Department of Rehabilitation and Correction.  In 
February 2006, the veteran underwent an electroencephalogram 
(EEG) at the Ohio State University Medical Center.  The EEG 
did not reveal any abnormalities.  The veteran was again 
treated by the Ohio Department of Rehabilitation and 
Correction in March 2006 for seizures.

In September 2006 the veteran underwent a TDRL examination.  
He reported that he had at least one seizure a night.  He was 
diagnosed with uncontrolled epilepsy and determined to be 
unfit for active duty.

In October 2006, the veteran was treated by VA for seizures.  
He reported that he had seizures at night two to three times 
a week.  In November 2006 he was treated at Beeghly Medical 
Park Emergency Services for seizures.  He was treated in 
December 2006 for seizures at Northside Medical Center and 
reported that he had seizures once a month.

In January 2007, the veteran was afforded a VA C&P 
examination.  After examination the veteran was diagnosed 
with remote single partial complex seizure, depression, 
pseudoseizures secondary to depression, nicotine dependence, 
and status post remote decompression of the left superficial 
peroneal nerve.  

The veteran was treated at Beeghly Medical Park Emergency 
Services in April 2007 and at Northside Medical Center in 
October 2007 for seizures.  In July 2007 he had a sleep study 
at Northside Medical Center.  During the study the veteran 
had several incidents where he jumped out of bed, choking, 
spitting up thick sputum, and swinging his arms.  He was 
noted to be very disoriented and hard to awaken.

The veteran kept a log of his seizures.  The veteran reported 
that he had two major seizures that required an emergency 
room visit in February 2003, one major seizure in March 2003, 
two major seizures that required an emergency room visit in 
June 2003, and one major seizure in July 2003.  The veteran 
indicated that he had ten minor seizures a week in February 
and March 2003.  In 2004, the veteran reported that he had 
one major seizure in January, one major seizure in July that 
required an emergency room visit, two major seizures in 
August that required an emergency room visit, one major 
seizure in September, and one emergency room visit in October 
and November that required emergency room visits, and two 
major seizures in December.  The veteran reported ten minor 
seizures a week in January 2004.  In 2005 the veteran 
indicated that he had one major and ten minor seizures in 
January and emergency room visits in March and April.  The 
veteran stated that in 2006, the Ohio Department of 
Rehabilitation and Correction Northcoast facility increased 
his medications, which reduced his minor seizures but did not 
alleviate his major seizures.

At the April 2008 Board hearing, the veteran testified that 
he has minor seizures three to four times a night and major 
seizures once or twice a month.  The veteran indicated that 
he does not go to the emergency room for minor seizures 
because there is nothing that can be done.  However, his 
family will call for an ambulance when he is having a major 
seizure.

In an April 2008 statement, the veteran's spouse indicated 
that he had seizure three to four times a night and that he 
has had to quit his jobs due to the seizures.

From August 15, 2003, to July 9, 2007, the medical evidence 
reveals that veteran's seizure disorder was manifested by no 
more than an average of at least one major seizure in four 
months over the last year or nine or ten minor seizures per 
week.  The medical evidence reveals that the veteran was 
provided emergency treatment for his seizures in February 
2003, April 2003, June 2003, July 2004, August 2004, November 
2004, March 2005, April 2005, September 2005, and March 2006.  
The veteran testified that he does not seek emergency 
treatment for his minor seizures and that his family only 
requests an ambulance when the veteran has a seizure 
sufficiently severe.  The Board notes that the veteran is not 
competent to categorize the severity of his seizures as major 
or minor.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the record of the veteran's emergency treatment for 
seizures in November 2004 and April 2005 indicate treatment 
for severe or major seizures reflecting, in general, the 
severity of the seizures for which the veteran was treated 
with emergency care.  The Board, therefore, finds that the 
veteran's emergency treatment for seizures, during this time 
period, reveal that the veteran's seizure disorder most 
nearly approximates the criteria for a rating of 60 percent 
disabling for the period of August 15, 2003, to July 9, 2007.

Since July 9, 2007, the medical evidence reveals that the 
veteran's seizure disorder has been manifested by no more 
than an average of at least one major seizure in three months 
over the last year or ten or more minor seizures weekly.  On 
July 9, 2007, the veteran underwent a sleep study and was 
noted to have several episodes of thrashing, jumping out of 
bed, and swinging of his arms.  It was noted that the 
veteran's wife reported this happening at least three times 
every night.  The veteran has testified that he has three to 
four minor seizures a night.  The Board notes that the 
veteran is competent to indicate that he has had a seizure.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The veteran 
is also competent to indicate the frequency with which he has 
seizures.  See 38 C.F.R. § 4.121.  The Board finds, 
therefore, that the veteran's reported three to four seizures 
a night and the recorded episodes during the veteran's sleep 
study reveal that that the veteran's seizure disorder most 
nearly approximates the criteria for a rating of 80 percent 
disabling for the period beginning July 9, 2007.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 60 percent disabling, and no 
higher, for the period of August 15, 2003 to prior to July 9, 
2007, and 80 percent disabling, and no higher, for the period 
beginning July 9, 2007, is granted.

REMAND

In December 2005, the RO issued a rating decision granting 
the veteran service connection for seizure disorder with an 
evaluation of 10 percent effective August 15, 2003, and 
denying his TDIU claim.  In May 2006 the veteran filed a 
timely Notice of Disagreement with the December 2005 rating 
decision and indicated therein that "I couldn't even hold 
down a job."  To date, however, the RO has not issued the 
veteran a Statement of the Case (SOC) with respect to the 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  Under the circumstances, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

In view of the veteran's assertion that his seizure condition 
renders him totally disabled, and given the evidence of 
record, the Board finds that he has raised a claim for 
extraschedular evaluation.  In that regard, 38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  If exceptional 
circumstances are found, the matter must be referred to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Services for consideration of assignment of an 
extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that, despite the finding of the RO to 
the contrary noted in the July 2006 SOC, the evidence does 
present such an exceptional or unusual disability picture, 
and therefore the veteran's case must be forwarded to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for consideration of the 
assignment of an extraschedular rating.  This referral is 
required because it is not permissible for the Board, in the 
first instance, to consider the assignment of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
with respect to his claim seeking 
entitlement to a total disability 
evaluation based on individual 
unemployability, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.

2.  Thereafter, the RO should undertake 
any necessary development, which must 
specifically include forwarding the case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extra-schedular rating 
with respect to the service-connected 
seizure condition.  

3. Then, the RO should reconsider the 
veteran's claim. If the benefits sought 
on appeal are not granted, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


